Citation Nr: 1001705	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, N. C.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard (ANG) from 
February 1977 to February 1983.  Pertinent to this appeal, he 
had verified active duty for training (ACDUTRA) from May 31, 
1980, to June 14, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Louisville, Kentucky.  The appellant 
testified before the undersigned Acting Veterans Law Judge in 
August 2007; a transcript of that hearing is associated with 
the claims folder.  Thereafter, the appellant's claim was 
remanded in December 2007 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating 
the appellant's claim, pursuant to the duty to assist, the 
issue of entitlement to service connection for residuals of a 
back injury must be remanded for further development.

The Board notes that a service treatment record dated June 9, 
1980, documented an incident in which the appellant felt a 
severe pain in his lower back after bending down to lift an 
object.  Back pain was again reported during a follow-up two 
days later, and the examiner noted probable muscle strain in 
the left lower back.  This injury occurred during his period 
of verified active duty for training, as certified by a 
document authored on November 17, 1980, in which the Adjutant 
General approved that the appellant's back injury occurred in 
the line of duty.  On his report of medical history dated 
July 16, 1981, the appellant checked "Yes" to recurrent 
back pain.  This evidence favors the appellant's claim.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the claimant).

However, there is also significant evidence that suggests 
that the appellant's current back disability is the result of 
intercurrent injuries.  In October 1985 bone scan revealed an 
increased uptake on the right side of the L5 vertebral body, 
compatible with a traumatic etiology.  A report from January 
1986 indicated that the appellant had injured his back on the 
job in June 1985 after lifting heavy boxes.  Bilateral 
spondylolysis defect was noted at L5, and spondylolisthesis 
at L5-S1.  In 1996, following a second workplace injury, the 
appellant was diagnosed with spondyloisthesis and lumbar 
strain.  The appellant's private provider stated that the 
work injury aggravated a dormant condition that was brought 
into a disabling reality.  See Letters, May 30 and June 25, 
1996.  

The appellant was involved in a motor vehicle accident in 
1998.  Following that accident, the appellant complained of 
pain neck pain radiating to both arms, and back pain 
radiating to both legs.  See Report, August 25, 1998.  In 
February 2001, the appellant was diagnosed with L5-S1 disc 
herniation in addition to spondylolisthesis chat caused 
spinal stenosis.  Long-standing chronic pain, stemming from a 
1996 accident, was noted at that time.  See Report, February 
1, 2001.  In October 2004, the appellant had a bicycle 
accident.  At that time, he was diagnosed with a rib 
fracture.  See Report, August 29, 2004.

During the appellant's Board hearing, his representative read 
into the record a medical report from the University of 
Louisville, dated June 24, 1997, in which the appellant's 
provider stated that he had seen the appellant on two 
different occasions for back pain.  He further noted that the 
appellant had apparently been diagnosed with 
spondylolisthesis in 1978.  A witness at the hearing 
testified that the appellant had complained of back pain as 
early as 1983.  See Hearing, pp. 12, 21.

Regarding the 1978 diagnosis, if a pre-existing disorder is 
noted upon entry into service, service connection may be 
granted based on aggravation during service of that disorder.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, 
this provision only to periods of active duty, not active 
duty for training (ACDUTRA).  See Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) [noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to an appellant's claim where he served only on ACDUTRA and 
had not established any service-connected disabilities from 
that period].  As such, an opinion regarding aggravation of a 
preexisting injury is not required.

Nevertheless, recognition must be given to the fact that the 
record shows that the appellant injured his back during a 
period of ACDUTRA.  He is also competent to state that he has 
experienced chronic low back pain since that time.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  However, as 
discussed, there is also ample evidence demonstrating that 
the appellant injured his back on numerous occasions since 
1980.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.  See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  As such, the appellant's 
claim for entitlement to service connection residuals of a 
back injury must be remanded for a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should arrange for the 
appellant to be scheduled for a VA 
orthopedic examination to determine the 
nature and etiology of any currently-
diagnosed residuals of an in-service back 
injury.  After examination and review of 
the claims folder, to include the 
appellant's in-service injury, private 
medical evidence following the Appellant's 
work injuries in 1985 and 1996 (to include 
Baptist Hospital records from January 
1986), as well as his 1998 motor vehicle 
accident and 2004 bicycle accident, the 
examiner should address the following:

For any disorder identified, is it 
at least as likely as not that the 
disability had its onset or is 
otherwise etiologically related to 
the injury that occurred in June 
1980.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the appellant's service 
treatment records and subsequent private 
medical records, to include the 
appellant's service treatment records 
from June 1980.  A rationale for any 
opinion expressed should be provided.  If 
the requested opinion cannot be made 
without resort to speculation, the 
examiner must state as such and 
specifically provide rationale as to why 
an opinion cannot be provided without 
resort to speculation.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the appellant and his representative.  
After the appellant has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


